Citation Nr: 1332397	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  09-22 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  

2.  Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran had active service from June 1959 to November 1963.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Seattle, Washington.  The St. Louis, Missouri, RO has assumed jurisdiction.  

The Veteran appeared at a hearing at the RO before a Decision Review Officer (DRO) in October 2009.  A transcript of the hearing is of record.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence. 

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for an acquired psychiatric disorder was previously denied by the RO in a decision in July 2000, the Veteran did not appeal that decision, and no new evidence pertinent to that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.

2.  The additional evidence received since the final rating decision by the RO in July 2000 relates to an unestablished fact necessary to substantiate the claim.



CONCLUSIONS OF LAW

1.  The July 2000 rating decision denying service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(b) (2013).

2.  The additional evidence presented since the July 2000 rating decision is new and material, and the claim for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify a claimant of information and evidence necessary to substantiate the claim and redefined its duty to assist in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2013).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209   (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The RO most recently denied service connection for an acquired psychiatric disorder in July 2000.  That rating decision was not appealed, and no new evidence pertinent to that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  Furthermore, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of the July 2000 decision.  Therefore, the July 2000 rating decision is final.  38 U.S.C.A. § 7105, 38 C.F.R. §§ 3.104, 20.302, 20.1103.  See also 38 C.F.R. § 3.156(b), (c).  The basis of the prior final denial was the RO's findings that, while in service the Veteran had been diagnosed with emotional instability, such disorder was a developmental defect, personality disorder, or mental deficiency that was not a disease or injury for VA disability compensation purposes, and that the Veteran did not have a current psychiatric disorder related to service.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the July 2000 rating decision that addresses this basis. 

Evidence submitted and obtained since the July 2000 rating decision includes the Veteran's sworn testimony during his October 2009 DRO hearing that he was currently being treated for psychiatric problems, and that these had started in the military.  It also includes the Veteran's Social Security Administration (SSA) records, which contain a letter from the Veteran's private physician, dated in April 1978, and psychiatric and psychological evaluations dated in June 1978, June 1979, July 1979, December 1985, and August 1987.  These medical records reflect findings of various psychological problems and assessments including reactive depression, severe depressive anxiety state, anxiety neurosis, anxiety, posttraumatic stress disorder (PTSD), and psychophysiological disease.  These medical records also predate previously associated treatment records reflecting mental health problems.  Such new evidence further includes treatment records dated as recently as July 2012 reflecting treatment for various mental health diagnoses such as depression, anxiety, and panic disorder.

Without addressing the merits of this evidence, the Board finds that it addresses the issue of whether the Veteran has a current psychiatric disorder that either began during or is related to service.  Justus, 3 Vet. App. at 512-13.  Thus, this evidence is both "new," as it has not previously been considered by VA, and "material," as it raises the reasonable possibility of substantiating the Veteran's claim. 

The Board thus finds that new and material evidence has been submitted to reopen the issue of entitlement to service connection for an acquired psychiatric disorder since the July 2000 rating decision.  On this basis, the issue of entitlement to service connection for an acquired psychiatric disorder is reopened.



ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder is reopened and, to that extent only, the appeal is granted.


REMAND

Service treatment records reflect that the Veteran was involved in an automobile accident in October 1960, which resulted in a diagnosis of brain concussion.  They also reflect Medical Board findings of a diagnosis of "Emotionally Unstable Personality" and that the Veteran was unsuitable for service, as well as the Medical Board's recommendation that he be discharged from service.  

The report of a November 1971 VA examination reflects a diagnosis of personality trait disturbance, emotionally unstable type.  It also reflects the opinion of the examining physician that the Veteran's in-service "concussion exacerbated the previously existing emotionally unstable personality but is not the primary cause of his current symptoms."  There are no further VA examinations of record.

Subsequent mental health evaluations and VA and private medical records dated from 1978 to 2012 reflect various mental health problems and assessments of psychiatric disorders including major depression, anxiety, panic disorder, PTSD, and dysthymic disorder.  Under these circumstances, the Veteran should be provided an examination and opinion addressing whether he has an acquired psychiatric disorder related to his period of service.  See 38 C.F.R. § 3.159(c)(4)(2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Also, the claims file reflects that the Veteran had been receiving treatment from the Las Cruces VA Community Based Outpatient Clinic (CBOC), and in March 2013 he reported receiving treatment at the Branson CBOC in 2011.  The most recent VA treatment records in the claims file are dated in September 2012. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records related to any psychiatric disorder from the Las Cruces VA CBOC, dated from September 2012 to the present, and from the Branson CBOC, dated in 2011.  All records and/or responses should be associated with the claims file.  
 
2.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any acquired psychiatric disorder.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to determine whether the Veteran has an acquired psychiatric disorder.  For any such disability diagnosed, the examiner should to offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability began during, or is otherwise is related to, service.

The examiner should consider the Veteran's in-service assessment of "Emotionally Unstable Personality," and determine whether such diagnosed disorder or related problems was a manifestation of an Axis I acquired psychiatric disorder.

If the examiner determines that no acquired psychiatric disorder began in service, but that a personality disorder or mental deficiency existed during service, the examiner should determine whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such defect was subject to a superimposed disease or injury during military service that resulted in increased disability.  In making this determination, the examiner should specifically consider the November 1971 VA examination report.

A complete rationale for all opinions must be provided.

3.  After completing the above development, and any other development deemed necessary, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


